By the whole Court.
It appears by the letters of administration, recited in the plea in abatement to the action, before the Court of Common Pleas, that the plaintiff was duly appointed in the state of New York, administrator of the goods, chattels, and credits of William Nicole, deceased, within the district where the intestate in his lifetime dwelt; which letters of administration extend, by the words of them, to all the goods and chattels that the deceased possessed in his lifetime, and at his death; —therefore, the two first exceptions in abatement, are without foundation.
As to the third exception — That the plaintiff can have no authority to act as administrator in this state, by virtue of an appointment in another state, it does not appear to be *272founded in reason, ox on any positive law of this state. Immemorial usage has been, to admit administrators appointed in other states to prosecute their actions here. An administrator is appointed by act of law, to collect and administer the goods, chattels, and credits of the deceased person, for the benefit of the creditors and heirs, and acts in their right. It is most convenient, that the whole should be transacted by some person appointed in the state where the deceased dwelt, and the principal part of his estate is; and that all the proceedings should be registered in one office: And an administrator being duly appointed according to the laws of such state, there appears no good reason why he may not act in that capacity in another state, as well as an attorney, or agent, appointed by any particular person, may be admitted to act for Ms constituents, especially among neighboring and confederated states.
It may, in some cases, be convenient to appoint an administrator on the goods of a foreigner, who dies in this state, in order to collect and inventory his effects found here, and for payment of his funeral charges, and debts contracted and due in this state: Also, that the remainder of the goods or effects may be carefully delivered over, to be administered upon, at the place where the deceased belonged; as was done in the case of one Oadogan, who died in the district of Norwich, which was determined in this court last March term.— In the present case, it does not appear that the deceased had any goods or chattels to be administered in this state, or that there is any special reason why the administrator should not be admitted, according to the former usage and custom, to commence and prosecute actions in the courts *273of law in tbis state, for tbe recovery of debts due to tbe estate of tbe deceased.
So tbe judgment of tbe Common Pleas was reversed.